I am in accord with the decision in this case, but not with some of the statements contained in the opinion. *Page 219 
If a repairman knowingly creates a condition which is a likely source of danger to innocent third persons when the repaired article is put to the use for which the repair is intended, it seems to me that the repairman is liable for a resulting injury. Here defendant neither caused the crack in the rim nor was employed to repair it, but defendant did place upon it the inflated tire, the combination of which with the broken rim made the contemplated operation of the truck a potential danger to third persons. The question is not as to the liability of defendant to its customer, but to other persons who were likely, in ordinary course, to come into proximity with the truck. I see no difference between the cases referred to in the opinion in which "the defendant has supplied chattels that are or are likely to be dangerous for the use for which they are supplied, . . . or where the defendant has built or manufactured such an article," and the present case, where the same result is accomplished, not by the original construction of the article, but by a reconstruction, adaptation or repair in such a way that a danger which is or should be known to the contractor or repairman results to members of the general public. Of course it is not a defense as against plaintiff that defendant did the work merely because he was engaged so to do by the owner of the truck.
In my opinion the case is properly decided because defendant notified the truck driver of the condition of the rim, and the driver nevertheless proceeded to drive the truck. The opinion states that "the most that could be required of defendant was notice to his customer and that duty, if indeed it existed, was discharged. In this disposition of the case it is unnecessary to consider the questions of proximate causation and contributory negligence." But it is solely because of the doctrine of proximate causation that the notifying of the customer did relieve defendant from liability to plaintiff and other third persons. When the driver, with knowledge of the facts, operated the truck, he became an intervening *Page 220 
agent whose negligence was the proximate cause of the injury, superseding the negligence of defendant: Kline v. Moyer,325 Pa. 357. It is only for that reason that I believe the court below properly entered judgment in favor of defendant.